                3:15-cr-30053-SEM-TSH # 65   Page 1 of 14
                                                                                E-FILED
                                                     Thursday, 13 May, 2021 11:50:16 AM
                                                           Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

MARK EAKINS,                          )
                                      )
     Petitioner-Defendant,            )
                                      )
     v.                               )Criminal Case No. 15-30053
                                      )Civil Case No. 20-3130
UNITED STATES OF AMERICA,             )
                                      )
     Respondent-Plaintiff.            )

                              OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     This cause is before the Court on Petitioner Mark Eakin’s

Motion to Vacate, Set Aside, or Correct Sentence pursuant to 28

U.S.C. § 2255 (d/e 58) and Petitioner’s counsel’s Motion to

Withdraw as Counsel (d/e 61). For the reasons set forth below,

Petitioner’s § 2255 Motion is DENIED and the Motion to Withdraw

as Counsel is GRANTED.

                         I. BACKGROUND

     On October 7, 2015, the grand jury returned a three-count

indictment charging Petitioner with one count of possession with

intent to distribute 50 grams or more of mixtures or substances

containing a detectable amount of methamphetamine in violation of


                             Page 1 of 14
                   3:15-cr-30053-SEM-TSH # 65   Page 2 of 14




21 U.S.C. § 840(a)(1) and (b)(1)(B), one count of knowingly carrying

a firearm during and in relation to a drug trafficking crime in

violation of 18 U.S.C. § 924(c)(1)(A)(i), and one count of being a felon

and unlawful user of a controlled substance in possession of a

firearm in violation of 18 U.S.C. § 922(g)(1) and (g)(3). See

Indictment, d/e 1. The Indictment also contained forfeiture

allegations. Id.

     On December 14, 2016, Petitioner pled guilty to Counts 1, 2,

and 3 of the Indictment and consented to the forfeiture allegations

pursuant to a plea agreement. On January 4, 2017, the Court

accepted Petitioner’s plea of guilty as to Counts 1, 2, and 3 of the

Indictment and his waiver of interest and consent to the forfeiture

allegations and adjudged him guilty of Counts 1, 2 and 3. See Text

Order dated 01/04/2017.

     However, the plea agreement was amended by interlineation

pursuant to the agreement of the parties at the sentencing hearing

on June 5, 2017. The plea agreement was amended to correct the

maximum statutory sentence for supervised release on Count 2,

possessing a firearm during a drug trafficking crime, from “up to life

on supervised release” to “not more than 5 years of supervised


                               Page 2 of 14
                3:15-cr-30053-SEM-TSH # 65   Page 3 of 14




release.” See Amended Plea Agreement, d/e 28-1. In the plea

agreement, Petitioner knowingly and voluntarily waived his right to

appeal his conviction and sentence and the right to collaterally

attack his conviction or sentence, including a motion brought

pursuant to 28 U.S.C. § 2255. See id. at 12-13. The waiver does

not apply to a claim that Petitioner’s sentence exceeds the

maximum provided in the statute of conviction, a claim relating

directly to the negotiation of the waiver, a claim of involuntariness,

or a claim of ineffective assistance of counsel.

     On June 5, 2017, Petitioner was sentenced to 120 months’

imprisonment on Counts 1 and 3 to run concurrently, 60 months’

imprisonment on Count 2, consecutive to Counts 1 and 3, for a

total of 180 months; 8 years of supervised release on Count 1, 5

years of supervised release on Count 2, and 3 years of supervised

release on Count 3, all to run concurrently; and a $300 special

assessment. See Judgment, d/e 45. A final order of forfeiture was

entered on August 25, 2017. See Order, d/e 51. Petitioner did not

appeal.

     On May 19, 2020, Petitioner filed a pro se motion titled

“Notice/Motion” (d/e 56) seeking to toll any pending filing


                             Page 3 of 14
                 3:15-cr-30053-SEM-TSH # 65   Page 4 of 14




deadlines, notice of 2255 motion, and motion for appointment of

counsel. Within that motion, Petitioner also referenced 18 U.S.C. §

3582. The Court appointed counsel for Petitioner to determine

what claims, if any, Petitioner was attempting to make. The Court

then filed Petitioner’s “Notice/Motion” (d/e 56) as Petitioner’s

Motion to Vacate, Set Aside, or Correct Sentence under 28 U.S.C. §

2255 (d/e 58), which is now before the Court. Petitioner’s counsel

filed a motion to withdraw the 18 U.S.C. § 3582 claim, which was

granted on May 26, 2020. See Text Order dated 05/26/2020. The

Government filed a response (d/e 63) arguing that Petitioner’s 2255

motion is untimely and Petitioner is not entitled to relief.

                            II. ANALYSIS

     A prisoner claiming that his sentence violates the Constitution

or laws of the United States may move for the Court “to vacate, set

aside, or correct [his] sentence.” 28 U.S.C. § 2255(a). If the

prisoner is successful in proving a violation, “court shall vacate and

set the judgment aside and shall discharge the prisoner or

resentence him or grant a new trial or correct the sentence as may

appear appropriate.” 28 U.S.C. § 2255(b). This is an extraordinary

remedy because a § 2255 petitioner has already had “an


                             Page 4 of 14
                 3:15-cr-30053-SEM-TSH # 65   Page 5 of 14




opportunity for full process.” Almonacid v. United States, 476 F.3d

518, 521 (7th Cir. 2007). Relief under § 2255 “is appropriate only

for an error of law that is jurisdictional, constitutional, or

constitutes a fundamental defect which inherently results in a

complete miscarriage of justice.” Harris v. United States, 366 F.3d

593, 594 (7th Cir. 2004).

     An evidentiary hearing is not required “if the motion and the

files and records of the case conclusively show that the prisoner is

entitled to no relief[.]” 28 U.S.C. § 2255(b); see also Bruce v. United

States, 256 F.3d 592, 597 (7th Cir. 2001). In this case, an

evidentiary hearing is not required. After review of the pleadings,

files, and records, the Court concludes that the motion may be

resolved on the briefs.

     Petitioner raised the following claims in his motion: (1) he is

entitled to relief under the First Step Act; (2) he received ineffective

assistance of counsel; (3) the ruling in United States v. Davis, 139

S.Ct. 2319 (2019) negates his sentence (See Davis, 139 S.Ct. 2319

(holding that the residual clause in the definition of crime of

violence in using, carrying, or possessing a firearm, found in 18

U.S.C. § 924(c)(3)(B), is unconstitutionally vague)); (4) his sentence


                              Page 5 of 14
                 3:15-cr-30053-SEM-TSH # 65   Page 6 of 14




was longer than necessary and a miscarriage of justice; and (5) he

has no access to educational and vocational programming,

including the Residential Drug Abuse Treatment Program (RDAP)

due to his underlying conviction under 18 U.S.C. § 924(c).

A. Statute of Limitations Bars Most of Petitioner’s Claims.

      A § 2255 motion is timely if it is filed within one year of “the

date on which the judgment of conviction becomes final.” 28 U.S.C.

§ 2255(f). The one-year period begins to run from the latest of:

      (1) the date on which the judgment of conviction becomes
      final;

      (2) the date on which the impediment to making a
      motion created by governmental action in violation of the
      Constitution or laws of the United States is removed, if
      the movant was prevented from making a motion by such
      governmental action;

      (3) the date on which the right asserted was initially
      recognized by the Supreme Court, if that right has been
      newly recognized by the Supreme Court and made
      retroactively applicable to cases on collateral review; or

      (4) the date on which the facts supporting the claim or
      claims presented could have been discovered through the
      exercise of due diligence.

Id.

      The judgment in Petitioner’s criminal case was entered on

June 7, 2017. The judgment became final upon the expiration of


                              Page 6 of 14
                 3:15-cr-30053-SEM-TSH # 65   Page 7 of 14




the time for filing an appeal, or June 21, 2017. See Clarke v.

United States, 703 F.3d 1098, 1100 (7th Cir. 2013); Fed. R. App. P.

4(b)(1)(A). Petitioner had until June 21, 2018, to file a motion to

vacate pursuant to 28 U.S.C. § 2255 unless the claim met one of

the statutory exceptions.

     Petitioner did not file his motion to vacate until May 12, 2020

– almost two years after the expiration of the deadline. Petitioner

argues that he has not had access to the law library due to the

COVID-19 pandemic and because he has been housed in the

Special Housing Unit (“SHU”) pending transfer to another facility.

As of July 2020, Petitioner had been in the SHU for the previous

two and a half months. The Court can equitably toll a petitioner’s

statute of limitations if a petitioner shows “(1) that he has been

pursuing his rights diligently; and (2) that some extraordinary

circumstance stood in his way and prevented timely filing.”

Lombardo v. United States, 860 F.3d 547, 551 (7th Cir. 2017)

(citing Holland v. Florida, 560 U.S. 631, 649 (2010)). “The

threshold necessary to trigger equitable tolling is very high, lest the

exceptions swallow the rule.” Id. Both the pandemic and

Petitioner’s placement in the SHU occurred long after the deadline


                             Page 7 of 14
                 3:15-cr-30053-SEM-TSH # 65   Page 8 of 14




to file the § 2255 motion had past. The Court finds that Petitioner

was not pursuing his rights diligently and extraordinary

circumstances did not stand in petitioner’s way of timely filing.

     Petitioner also argues that he is entitled to relief under the

First Step Act. He filed his First Step Act claim within his § 2255

motion on May 12, 2020 which is untimely. However, Petitioner is

entitled to file a First Step Act motion at any point. Therefore, the

Court will consider the arguments as if brought in a separate

motion.

     Petitioner’s claim regarding the Davis case is timely. That case

was decided on June 24, 2019. Petitioner had until June 24, 2020,

to file that claim, which he did.

     The other claims – ineffective assistance of counsel, the

sentence is longer than necessary, and no access to education and

vocational programming – are untimely. The only two possible

dates from which the one-year period began to run are the dates

provided under § 2255(f)(1) and (f)(3) because Petitioner does not

allege that any government action prevented him from making a

motion (§ 2255(f)(2)) or that he recently discovered, through the

exercise of due diligence, facts supporting the claim (§ 2255(f)(4)).


                             Page 8 of 14
                 3:15-cr-30053-SEM-TSH # 65   Page 9 of 14




With respect to Petitioner’s ineffective assistance claim, Section

2255(f)(3) is of no help to Petitioner because the statute of

limitations has expired. The Supreme Court recognized a criminal

defendant’s right to the effective assistance of counsel long before

Petitioner filed his § 2255 motion. See Strickland v. Washington,

466 U.S. 668, 686 (1984) (citing McMann v. Richardson, 397 U.S.

759, 771 n.14 (1970)). Petitioner had until June 21, 2018.

However, he waited until May 12, 2020 – almost two years after the

expiration of the statute of limitations – to file his motion.

B. Petitioner Is Not Entitled to Relief Under the First Step Act.

     On December 21, 2018, the First Step Act was signed into law.

Pub. L. No. 115-391, 132 Stat. 5194, § 404(a) (Dec. 21, 2018).

Under the Act, a court has “discretion to reduce the sentence of a

defendant previously convicted of a ‘covered offense.’” Shaw, 957

F.3d at 736. A “covered offense” is “a violation of a Federal criminal

statute, the statutory penalties for which were modified by section 2

or 3 of the Fair Sentencing Act of 2010.” Id.; 132 Stat. 5194, §

404(a). The Fair Sentencing Act lowered the minimum statutory

penalties for crack-cocaine offenses. Pub. L. No. 111–220 (Aug. 3,

2010). Section 2 of the Fair Sentencing Act raised the respective


                              Page 9 of 14
                3:15-cr-30053-SEM-TSH # 65   Page 10 of 14




threshold amounts of cocaine base for the penalties found in 21

U.S.C. § 841(b)(1)(A) and (b)(1)(B) from 50 grams and 5 grams to

280 grams and 28 grams. Pub. L. No. 111–220, § 2.

     Petitioner pled guilty and was sentenced for possessing with

intent to distribute 50 or more grams of methamphetamine,

possessing a firearm during a drug trafficking crime, and being a

felon in possession of a firearm. None of Petitioner’s convictions are

a covered offense contemplated by the First Step Act or § 2 of the

Fair Sentencing Act. Therefore, Petitioner is not eligible for a

sentence reduction pursuant to the First Step Act.

C. Petitioner Waived His Right to Collaterally Attack and Is Not
Entitled to Relief Under Davis.

     As part of Petitioner’s plea agreement, Petitioner waived his

right to collaterally attack his sentence. Waivers of collateral attack

are generally enforceable. Hurlow v. United States, 726 F.3d 958,

964 (7th Cir. 2013); see Oliver v. United States, 951 F.3d 841, 846

(7th Cir. 2020) (“Finality matters in plea agreements, especially

when the parties have negotiated for it expressly.”). The Seventh

Circuit has “recognized only a ‘few narrow and rare’ grounds for not

enforcing a voluntary and effectively-counseled waiver of direct



                            Page 10 of 14
                   3:15-cr-30053-SEM-TSH # 65   Page 11 of 14




appeal or collateral review,” including “if a district court relied on a

‘constitutionally impermissible factor’ like race or gender; if the

sentence exceeded the statutory maximum; or if the proceedings

lacked a ‘minimum of civilized procedure.’” Oliver, 951 F.3d at 844

(7th Cir. 2020).

     Petitioner argues that he did not know he was waiving his

right to collaterally attack his convictions and sentence. On

December 14, 2016, at Petitioner’s change of plea hearing,

Magistrate Judge Tom Schanzle-Haskins conducted a thorough

Rule 11 colloquy with Petitioner before accepting Petitioner’s plea

agreement. The Magistrate Judge specifically asked Petitioner:

     In Paragraph 26, the plea agreement states that with the
     exception of a claim of ineffective assistance of counsel,
     that you're giving up any and all rights and ability to
     collaterally attack any issues relating to your conviction
     or sentence as long as the sentence, again, is within the
     maximum provided for as stated by Mr. Gilmore
     previously here today.

See Change of Plea Transcript, p. 25. The Magistrate Judge

continued to explain in detail what the right to collaterally attack

means and what the waiver could entail in the future. Id. at 25-27.

The Court finds that Petitioner’s waiver of his right to collaterally

attack was made knowingly and voluntarily. Accordingly, Petitioner


                               Page 11 of 14
                3:15-cr-30053-SEM-TSH # 65   Page 12 of 14




is foreclosed from collaterally attacking his conviction and sentence

excluding his right to claim ineffective assistance of counsel.

     If Petitioner is raising an ineffective assistance of counsel

claim for his Davis argument, and ignoring that the claim is time

barred as noted above, Petitioner is still not entitled to relief. In

U.S. v. Davis, the U.S. Supreme Court held that the residual clause

in the definition of crime of violence in using, carrying, or

possessing a firearm, found in 18 U.S.C. § 924(c)(3)(B), was

unconstitutionally vague. 139 S.Ct. 2319, 2336 (2019). In

Petitioner’s case, Petitioner’s conviction under § 924(c) was for a

drug felony, not a crime of violence. Therefore, the Davis case is

inapplicable to Petitioner’s conviction and warrants no relief under

§ 2255.

               III. CERTIFICATE OF APPEALABILITY

     If Petitioner seeks to appeal this decision, he must first obtain

a certificate of appealability. See 28 U.S.C. § 2253(c) (providing that

an appeal may not be taken to the court of appeals from the final

order in a § 2255 proceeding unless a circuit justice or judge issues

a certificate of appealability). To receive a certificate of appealability

on a ground decided on the merits, Petitioner “must demonstrate


                             Page 12 of 14
                3:15-cr-30053-SEM-TSH # 65   Page 13 of 14




that reasonable jurists would find the district court’s assessment of

the constitutional claims debatable or wrong.” Slack v. McDaniel,

529 U.S. 473, 484 (2000).

     “When the district court denies a habeas petition on

procedural grounds without reaching the prisoner’s underlying

constitutional claim,” a certificate of appealability should issue only

when the prisoner shows both “that jurists of reason would find it

debatable whether the petition states a valid claim of the denial of a

constitutional right and that jurists of reason would find it

debatable whether the district court was correct in its procedural

ruling.” Id.; see also Jimenez v. Quarterman, 555 U.S. 113, 118 n.3

(2009). The Court concludes that jurists of reason would not find

Petitioner’s claims or the Court’s procedural ruling debatable.

Therefore, the Court declines to issue a certificate of appealability.

                          IV. CONCLUSION

     For the reasons stated, Petitioner Mark Eakins’ Motion to

Vacate, Set Aside or Correct Sentence Pursuant to 28 U.S.C. § 2255

Relief (d/e 58) is DENIED. The Clerk is DIRECTED to notify

Petitioner of the denial. The Court declines to issue a certificate of

appealability. The Clerk is DIRECTED to close the administrative


                            Page 13 of 14
               3:15-cr-30053-SEM-TSH # 65   Page 14 of 14




civil case, 20-cv-3130. Petitioner’s counsel’s Motion to Withdraw as

Counsel (d/e 61) is GRANTED.

ENTERED: May 13, 2021.
FOR THE COURT:
                            s/ Sue E. Myerscough___
                          SUE E. MYERSCOUGH
                          UNITED STATES DISTRICT JUDGE




                           Page 14 of 14
